Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 16 is objected to because of the following informalities: on line 4, “an tele-operator driving mode” is grammatically incorrect. It is suggested to amend “an tele-operator driving mode” to “a tele-operator driving mode”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, lines 6-8, the meaning of the limitation, “determine the route from the origin location to the destination location by partitioning the route into route segments and assigning respective drive modes to the route segments” is unclear. Partitioning the route requires a route already determined. For purposes of examination, the other features of claim 18 will be considered the best reasonable interpretation of the limitation.
Claims 19, 20 are also rejected under section 112(b) for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20220126878A1 to Moustafa et al. (hereinafter, Moustafa). 
Regarding claim 1, Moustafa discloses:
a method for navigating a vehicle from an origin location to a destination location, comprising: receiving, from a requester, the origin location and the destination location {Moustafa, paragraph [0043]: autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors (e.g., pedestrians (e.g., 135), bicyclists, etc.), detect obstacles and hazards (e.g., 120), and road conditions (e.g., traffic, road conditions, weather conditions, etc.), and adjust control and guidance of the vehicle accordingly. / it is noted that vehicle navigation implies receiving the origin location and the destination location from a requester.}; 
determining a transition point between the origin location and the destination location that partitions a portion of a route between the origin location to the destination location into a first route segment and a second route segment, wherein the vehicle is to be driven according to a first drive mode in the first route segment that ends at the transition point and the vehicle is to be driven according to a second drive mode in the second route segment that starts at the transition point, wherein the first drive mode is different from the second drive mode, and wherein the first drive mode and the second drive mode are selected from available drive modes, each of the available drive modes indicating a respective way of operating the vehicle {Moustafa, paragraph [0290]: autonomously control driving of the vehicle according to a path plan based on the sensor data; determine that autonomous control of the vehicle should cease; send a handoff request to a remote computing system for the remote computing system to control driving of the vehicle remotely; receive driving instruction data from the remote computing system; and control driving of the vehicle based on instructions included in the driving instruction data / it is noted that determining cease of autonomous control [first drive mode] and then control under remote driving [second driver mode] according to a path implies a transition point between the origin location and the destination location that partitions a portion of a route between the origin location to the destination location into a first route segment and a second route segment; autonomous driving and remote driving are different and available drive modes. / paragraph [0293]: determining that autonomous control of the vehicle [determining a transition point] should cease comprises predicting, using a particular machine learning model, that conditions on an upcoming section of the path plan presents difficulties to autonomous driving for the upcoming section}; 
providing the transition point, the first route segment, and the second route segment to the requester {Moustafa, paragraph [0090]: displays of the autonomous vehicle may present warnings or instructions to in-vehicle passengers regarding an upcoming, predicted issue and the possibility of a pull-over and/or remote valet handover [transition point]. In some cases, this information may be presented in an interactive display through which a passenger may register their preference for handling the upcoming trip segment either through a handover to the passenger, handover to a remote valet service, selection of alternative route, or a pull-over event. In still other implementations, cloud-based knowledge reflecting troublesome segments of road may be communicated to road signs or in-vehicle road maps to indicate the trouble segments to drivers and other autonomous vehicles, among other example implementations}.  
It is noted that providing the transition point means that a displayed navigation route is divided as the first route segment (before the transition point) and the second route segment (after the transition point).
Regarding claim 2, which depends from claim 1, Moustafa discloses:
wherein the available drive modes comprises at least two of an autonomous drive mode, a tele-operator assisted drive mode, a manual drive mode, a stored-path drive mode, or a driver-assistance drive mode {Moustafa, paragraph [0290]: autonomously control driving [autonomous drive mode] of the vehicle according to a path plan based on the sensor data; determine that autonomous control of the vehicle should cease; send a handoff request to a remote computing system [tele-operator assisted drive mode] for the remote computing system to control driving of the vehicle remotely}.  
Regarding claim 6, which depends from claim 1, Moustafa discloses:
wherein determining the transition point between the origin location and the destination location comprises: receiving at least one constraint for navigating the vehicle; and determining the transition point based on the at least one constraint {Moustafa , paragraph [0293]: determining that autonomous control of the vehicle should cease comprises predicting, using a particular machine learning model, that conditions on an upcoming section of the path plan presents difficulties to autonomous driving for the upcoming section [constraint]}.  
Regarding claim 8, which depends from claim 6, Moustafa discloses:
wherein the at least one constraint comprises obstruction information between the origin location and the destination location {Moustafa, paragraph [0043]: autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors (e.g., pedestrians (e.g., 135), bicyclists, etc.), detect obstacles and hazards [obstruction information] (e.g., 120), and road conditions (e.g., traffic, road conditions, weather conditions, etc.), and adjust control and guidance of the vehicle accordingly.}.  
Regarding claim 10, Moustafa discloses: 
a system for routing a vehicle from an origin location to a destination location, comprising: a drive-mode selector configured to: receive the origin location and the destination location; determine transition points between the origin location and the destination location, wherein the transition points partition a route between the origin location and the destination location into route segments; and determine respective drive modes for the route segments; and a vehicle-control module configured to: control the vehicle according to the respective drive modes in the route segments {Moustafa, paragraphs [0043], [0290], [0293]}. 
Regarding claim 12, which depends from claim 10, Moustafa discloses:
wherein the drive-mode selector is further configured to: receive an optimization criterion; and determine the transition points between the origin location and the destination location using the optimization criterion {Moustafa, paragraph [0228]: the execution assessment and optimization (“EAO”) module 3635 compares the expected outcome of the handoff with the driver's actions. The results of the comparison are fed back to the POC Database 3615 and the HOH module 3630 for improving the handoff in the future. To collect the information, the EAO Module 3635 can use the following example criteria at each handoff event along the route: how long it took the driver to respond to a hand off request; whether the driver was within the expected steering range after the hand off; whether the driver's acceleration/deceleration was within the expected acceleration/deceleration range after the hand off; and how long it took the driver to engage with the road shortly after the hand off.}.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 9, 13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa.
Regarding claim 3, which depends from claim 1, Moustafa discloses: wherein the available drive modes comprises an autonomous drive mode {Moustafa, paragraph [0290]}. 
Moustafa does not explicitly disclose: wherein determining the transition point between the origin location and the destination location comprises: selecting the transition point based on a determination that high-definition map information is available for only one of the first route segment or the second route segment.  
In relation to this limitation, Moustafa discloses: paragraph [0090]: cloud-based knowledge reflecting troublesome segments of road may be communicated to road signs or in-vehicle road maps to indicate the trouble segments to drivers and other autonomous vehicles, among other example implementations. / paragraph [0093]: recipients of pull-over or handoff information may include maps application providers (e.g., 825, 826), including providers of traditional navigation maps, 3D maps, high definition (HD) maps, etc., who can receive this information through dedicated cloud apps either directly from the vehicle or through the OEM who receives the information directly from the vehicle. The map providers may leverage pull-over and handoff information for statistics that can help populate the maps with information on areas prone to pull-over events and difficult autonomous driving condition, such that this information may be continually updated. Further, HD maps may incorporate such information as a part of the high precision information per road segment that the HD maps provide.
Considering that data provided by HD maps are important in performing autonomous driving, determining autonomous mode when HD maps are available belongs to one of the KSR rationales: Combining prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to divide a route for a segment in which high-definition map information is available and another segment in which high-definition map information is not available in order to facilitate selecting transition point.
Regarding claim 4, which depends from claim 1, Moustafa discloses: wherein the available drive modes comprise a tele-operator assisted drive mode {Moustafa, paragraph [0290]}. 
Moustafa does not explicitly disclose: wherein determining the transition point between the origin location and the destination location comprises: selecting the transition point based on a determination that high-definition map information is not available but satellite image information is available for only one of the first route segment or the second route segment.  
It is noted that using satellite image in navigation is in the knowledge generally available to one of ordinary skill in the art. Presence of high-definition map information and/or satellite image information are factors for determining driving modes. Therefore, the KSR rationale: Combining prior art elements according to known methods to yield predictable results applies to this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to determine a transition point based on availability of high-definition map and satellite image information in order to facilitate selecting transition point.
Regarding claim 5, which depends from claim 1, Moustafa does not explicitly disclose: wherein the available drive modes comprise a stored-path drive mode, and wherein determining the transition point between the origin location and the destination location comprises: determining that a stored path is available for the first route segment; and selecting the stored-path drive mode as the first drive mode.  
In relation to this limitation, Moustafa discloses: paragraph [0190]: a complete record of the level change and data relating to the vehicles movements, planning, autonomy level, etc. can be sent to and stored by the surveillance system 3010. / paragraph [0215]: the information stored in the database 3620 can either be global or specific to one or more particular geographic areas. In some embodiments, the GOC database 3620 can be external to the vehicle and made available to the autonomous vehicle over the cloud. The GOC database 3620 can be updated at any suitable time or interval so that handoff operation of the autonomous vehicle can be improved over time.
It is noted that stored-path drive mode is known to facilitate driving task for a path for which a drive mode is stored. Therefore, the KSR rationale: Combining prior art elements according to known methods to yield predictable results applies to this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to store path driven, and utilize the stored path as base data for determining a transition point in order to facilitate selecting transition point.
Regarding claim 9, which depends from claim 6, Moustafa does not explicitly disclose: wherein the at least one constraint for navigating the vehicle comprises a selected drive mode to be used in a third route segment.
In relation to this limitation, Moustafa discloses paragraph [0290] / paragraph [0151]: one user may be able to fully control the car manually anywhere, while another user may only be able to control the car in a particular geo-fenced location. As another example, in some embodiments, a passenger may request control of the autonomous vehicle when certain situations [constraint] are encountered, such as very crowded roads, bad weather, broken sensors (e.g., cameras, LIDAR, radar, etc.), etc. / paragraph [0060]: User interfaces (e.g., 230) may capture the desires and intentions of the passenger-users and the autonomous driving stack of the vehicle 105 may consider these as additional inputs in controlling the driving of the vehicle (e.g., drive controls 220).}.   
	It is noted that temporary manual driving on a road segment under the constraint means that a drive mode (manual drive mode) selected by user’s intention is used in the route segment (segment related to the constraint), and therefore, the route segment becomes a third route segment. User intention is one of the factors in choosing driving mode. Therefore, the KSR rationale: Combining prior art elements according to known methods to yield predictable results applies to this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to adopt a selected drive mode as a constraint for navigating a vehicle in order to reflect user’s intention. 
Regarding claim 13, which depends from claim 12, Moustafa does not explicitly disclose: wherein the optimization criterion is to maximize a duration of an autonomous driving mode between the origin location and the destination location.
In relation to this, Moustafa teaches the execution assessment and optimization (“EAO”) module 3635 {Moustafa, paragraph [0228]}. A KSR rationale, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results may be applied to this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization module Moustafa to produce longest autonomous driving mode in order to depend less on other driving modes. 
Regarding claim 15, which depends from claim 10, Moustafa does not explicitly disclose: wherein the drive-mode selector is further configured to: receive a selected drive mode between a first intermediate location and a second intermediate location, the first intermediate location and the second intermediate location forming a route segment of the route segments; wherein to determine the transition points between the origin location and the destination location comprises to: include the first intermediate location and the second intermediate location in the determined transition points; and wherein to determine the respective drive modes for the route segments comprises to: select the selected drive mode for the route segment.  
In relation to this Moustafa discloses segmenting a route and designate a driving mode for the segment {Moustafa, paragraphs [0290], [0293]}. It is noted that receiving predetermined data including the locations and driving modes is one way to reflect external criteria or override. A KSR rationale, simple substitution of one known element for another to obtain predictable results, applies to this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moustafa to choose a route segment and a drive mode for the segment per the requester’s intention in order to consider requester’s intention in driver mode selection. 
Regarding claim 18, Moustafa discloses: an apparatus for routing a vehicle from an origin location to a destination location, comprising: a processor configured to: receive, from the vehicle, a request to determine a route from the origin location to the destination location {Moustafa, paragraph [0043]}; determine the route from the origin location to the destination location by partitioning the route into route segments and assigning respective drive modes to the route segments {Moustafa, paragraphs [0290], [0293]}.
Moustafa does not explicitly disclose: wherein the route segments and the respective drive modes are selected based on availability of mapping data of the route segments.
In relation to this limitation, Moustafa discloses paragraphs [0090], [0093].
Presence of mapping data is a factor for determining driving modes. Therefore, the KSR rationale: Combining prior art elements according to known methods to yield predictable results applies to this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to divide a route for a segment in which mapping data, for example, high-definition map information is available and another segment in which such map information is not available in order to facilitate selecting transition point.
Moustafa discloses: provide, to the vehicle, the route segments and the respective drive modes {Moustafa, paragraph [0090]}.  
Regarding claim 19, which depends from claim 18, Moustafa does not explicitly disclose: wherein the processor is further configured to: in response to determining that high definition map data is available for a first route segment, select an autonomous driving mode for the first route segment; and in response to determining that satellite map data is available but high definition map data is not available for a second route segment, select a tele-operator assisted drive mode for the second route segment.
In relation to this limitation, Moustafa discloses map related disclosure in paragraphs [0090], [0093].   
Availabilities for high definition map data and satellite map data are factors for determining driving modes. Therefore, the KSR rationale: Combining prior art elements according to known methods to yield predictable results applies to this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Moustafa to select different driving modes depending on availability of high-definition map information and satellite map data in order to facilitate selecting driving modes. 
Regarding claim 20, which depends from claim 18, Moustafa discloses: wherein the processor is further configured to: determine, using traffic information, at least some of the route segments, wherein the traffic information includes at least two of traffic lights durations, traffic queue lengths at the traffic lights, or obstruction information {Moustafa, paragraphs [0061], [0094], [0043]}.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa in view of US 20220135039 A1 to Jardine.
Regarding claim 7, which depends from claim 6, Moustafa does not explicitly disclose: wherein the at least one constraint comprises traffic information, and wherein the traffic information comprises timing information of traffic signs and queue lengths information at the traffic signs.
Jardine remedies this and teaches in paragraph [0188]: The additional detail from the map data and/or dynamic map data may enable not only improved route planning by a navigation subsystem, but also improved path planning for the autonomous mode. For example, the control system 200 may process the map data and/or dynamic map data to determine which lanes the host vehicle 10 will travel on at which points on a journey. The control system 200 may further determine when lane changes may need to occur as directed by road signs or other information from the data. Certain lanes can be avoided or moved out of before a traffic queue is reached. / paragraph [0187]: The control system 200 may be configured to apply information associated with the applicable highway law to correctly identify instructions from the map data and/or dynamic map data. For example, if a planned route is in the United Kingdom the control system 200 may be configured to recognize road markings or traffic (road) sign information in a manner that corresponds to the requirements of the Highway Code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic que and traffic sign feature of Jardine with the described invention of Moustafa in order to include traffic sign and queue as factors for route planning.
Claim(s) 11, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa to US 20200117204 A1 to Lindemann et al. (hereinafter, Lindemann).
	Regarding claim 11, which depends from claim 10, Moustafa does not explicitly disclose: wherein the drive-mode selector is further configured to: receive waypoints between the origin location and the destination location, wherein a waypoint is a location between the origin location and the destination location that the vehicle is to pass through or by.  
	Lindemann remedies this and teaches in paragraph [0048]: the method 100 may responsively proceed to process block 145 and generates additional waypoints for the candidate route to carry out the charging operation. As an example, after the vehicle's origins and destinations are determined, and a candidate route is identified, the route may need to be modified to accommodate an on-demand mobile charging event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint feature of Lindemann with the described invention of Moustafa in order to specify specific location in the route. 
	Regarding claim 14, which depends from claim 12, Moustafa does not explicitly disclose: wherein the optimization criterion is to minimize a driving time between the origin location and the destination location.
	  Lindemann remedies this and teaches in paragraph [0034]: the CPU 36/processors 40 of vehicle 10 may default to initially selecting and evaluating a “fastest” route with a shortest total travel distance and/or a shortest estimated travel time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shortest travel time feature of Lindemann with the described invention of Moustafa in order to adopt shortest travel time as a factor for optimization. 
Regarding claim 16, which depends from claim 10, Moustafa in view of Lindemann teaches: wherein the vehicle-control module is further configured to: in response to determining that a waypoint is at a predefined distance of a current location of the vehicle and that an tele-operator driving mode is to be used at the waypoint, initiating a request to a tele-operator for driving assistance of the vehicle {Lindemann, paragraph [0048] / Moustafa, paragraph [0290]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint feature of Lindemann with the described invention of Moustafa in order to utilize a waypoint as a factor for requesting tele-operation. 
Regarding claim 17, which depends from claim 10, Moustafa in view of Lindemann teaches: wherein the vehicle-control module is further configured to: in response to determining that a waypoint is at a predefined distance of a current location of the vehicle and that a manual driving mode is to be used at the waypoint, notifying a driver of the vehicle of the manual driving mode and that instructing the driver to place a hand on a steering control of the vehicle {Lindemann, paragraph [0048] / Moustafa, paragraphs [0290], [0151]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint feature of Lindemann with the described invention of Moustafa in order to utilize a waypoint as a factor for requesting manual  operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661